Citation Nr: 1539140	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1969 to May 1971, including service in Vietnam; he was awarded the Purple Heart Medal and the Combat Infantryman's Badge (CIB).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the appellant's claim of entitlement to service connection for bilateral hearing loss.

In May 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the evidence of record.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.  


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the evidence is in equipoise and warrants service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he currently suffers from bilateral hearing loss due to in-service noise exposure while performing his duties as an infantryman in combat in Vietnam.  He testified at his May 2015 Board videoconference hearing that he was exposed to combat-related acoustic trauma in Vietnam, to include the sounds of small arms fire, M-16 machine guns, hand grenades, claymore mines and 105 howitzers.  He also testified that he first notice hearing loss in late 1971, and that he did not remember having his hearing checked during his service separation examination.  

The appellant's DD-214 and his written statements amply document his combat service in Vietnam.  The Board finds the appellant's account of his in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant underwent a service entrance examination in May 1969, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished.  The results of the appellant's May 1969 audiometric testing puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
20
LEFT
0
-5
-5
N/A
20

The appellant underwent a service separation examination in April 1971.  Audiometric testing was accomplished.  The results of the appellant's April 1971 audiometric testing puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
20
LEFT
0
0
0
N/A
0

Post-service, the appellant underwent a VA medical examination in June 1971.  The appellant did not complain about any ear problems.  On physical examination, the appellant's ears were described as normal.  No hearing loss was noted.

The first post-service clinical documentation of the appellant's claimed hearing loss is found in a VA audiology clinic note dated in May 2000.  Audiometric testing was accomplished and that testing revealed sensorineural hearing loss in both ears.  As reflected in a March 2003 audiology note, the testing indicated that the appellant had threshold results above 40 decibels in each ear at 3000 Hz and at 4000 Hz.  These audiometric results met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability in both the right ear and the left ear for VA purposes.  

The appellant was seen for an audiometric evaluation at a VA facility in March 2003.  The audiologist stated that the current results compared to the audiometric results of May 2000 revealed that the left ear findings were unchanged.  The audiologist also stated that the right ear findings were unchanged at 3000 Hz and at 4000 Hz from the results of the May 2000 audiogram.  The March 2003 puretone threshold results in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
60
LEFT
5
10
30
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The appellant was afforded a VA audiometric examination in November 2009; the examiner reviewed the appellant's claims file.  The puretone threshold results from the November 2009 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
70
LEFT
20
20
55
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

In an April 2010 addendum, the examining audiologist opined that, because the each ear showed normal hearing at entry and at separation, it would appear that the current hearing loss occurred subsequent to service and was not a result of military noise exposure.

The appellant was afforded another VA audiometric examination in May 2014; the examiner reviewed the appellant's claims file.  The puretone threshold results from the May 2014 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
70
75
LEFT
25
25
65
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner stated that the appellant's entry and discharge audiograms suggested normal hearing and that neither ear showed any significant threshold shift between those audiograms.  The examiner also opined that it would appear that the appellant's current hearing loss occurred subsequent to service and was less likely than not related to his military noise exposure.

However, as previously noted, the appellant has testified that he did not undergo testing of his hearing during his service separation examination.  The Board notes that, while it is possible the appellant's thresholds were all 0 decibels on the audiogram dated April 1971, it is odd that no variance was noted at all.  It is also odd that the 20 decibel readings at 4000 Hz in each ear in May 1969 were each reduced to zero decibels in April 1971.  Based on the above, the Board will address this issue as though there was no probative audiological evaluation performed at service separation.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service). 

The evidence of record includes an audiogram report and an opinion from a private audiologist dated in May 2015.  The audiogram report reflects that each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The private audiologist stated that high frequency hearing loss is known to be caused by noise exposure and opined that at least part of the appellant's hearing loss was caused by explosions and noise exposure in service.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The appellant's Army service records indicate that he was an infantryman who served in combat.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, infantryman is an Army MOS that is "highly probable" for exposure to hazardous noise.)  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as credible.  In addition, the appellant has stated that he noticed hearing loss shortly after service.  Furthermore, there is a private audiologist opinion that provides a nexus between the appellant's current hearing loss and his exposure in-service to acoustic trauma.

The negative evidence of record consists of no clinical evidence of hearing loss until the May 2000 VA audiogram documented that the appellant had decreased hearing on the right and the left and the negative VA audiology opinions rendered in conjunction with the VA examinations conducted in November 2009, and May 2015.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Here, neither opinion addressed the unlikely findings of zero at all frequencies in each ear in the April 1971 separation audiogram.  Thus, these VA opinions are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder). 

These facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss initially occurred in service or after service.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


